Citation Nr: 1018932	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-16 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for steatohepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in May 
2008.  This matter was originally on appeal from a September 
2003 rating decision of the Cleveland, Ohio, Regional Office 
(RO) which granted compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for steatohepatitis and assigned 
a noncompensable evaluation for that disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a May 2008 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an April 2009 Order, the 
Court granted the parties Joint Motion for Remand (JMR) and 
remanded the matter to the Board for compliance with the 
instructions in the JMR.  

The JMR noted that the Board issued a remand order in January 
2007 which ordered that, among other things, the Veteran be 
afforded a VA examination for compensation purposes to 
determine the nature and severity of his chronic liver 
disability.  The parties agree that although the Veteran was 
provided with such an examination in July 2007, the examiner 
addressed whether it was at least as likely as not that the 
Veteran's persistent transaminitis was a result of statin 
drugs and not the nature and severity of his chronic liver 
disability.  The JMR noted that the examiner's review of 
symptoms was insufficient to determine whether the Veteran's 
disability picture matches the symptoms in the relevant 
Diagnostic Code, precluding substantial compliance with the 
remand order.  The JMR noted that because the July 2007 
examination did not fully comply with the terms of the 
Board's January 2007 remand, the parties agreed that vacatur 
and remand were warranted.

The Veteran's service-connected steatohepatitis has been 
evaluated by analogy pursuant to the criteria for chronic 
liver disease without cirrhosis, 38 C.F.R. § 4.114, 
Diagnostic Codes 7399-7345.  Under Diagnostic Code 7345, a 
noncompensable evaluation is provided for nonsymptomatic 
liver disease.  

The next higher 10 percent evaluation is assigned when liver 
disease is productive of intermittent fatigue, malaise, and 
anorexia, or where there are incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks 
during the previous 12 month period.  

A 20 percent evaluation is assigned when liver disease is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication; or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  

A 40 percent evaluation is assigned for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with weight loss or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period. 

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, Diagnostic Code 7345 (2007).  

For purposes of evaluating conditions under Diagnostic Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a physician to ascertain 
the severity of his steatohepatitis.  The 
claims file must be made available to and 
reviewed by the physician in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.

The physician is asked to specifically 
note whether the Veteran's 
steatohepatitis is manifested by any of 
the following symptoms:  

(1) intermittent fatigue, malaise, and 
anorexia;

(2) daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or 
continuous medication;

(3) daily fatigue, malaise, and anorexia, 
with minor weight loss and hepatomegaly;

(4) daily fatigue, malaise, and anorexia, 
with weight loss or other indication of 
malnutrition), and hepatomegaly;

(5) near-constant debilitating symptoms 
(such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

(6) incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration during the previous 12 
month period 

(a)	of at least one week, but less than 
two weeks 
(b)	of at least two weeks, but less than 
four weeks, 
(c)	of at least four weeks, but less 
than six weeks, or 
(d)	of at least six weeks during the 
past 12 month period. 

"Incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician. 

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


